 Case: 5:19-cv-00506-MAS Doc #: 21 Filed: 01/21/21 Page: 1 of 1 - Page ID#: 653




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

                                                  )
  SCOTT EDWARD STINES,                            )
                                                  )
         Plaintiff,                               )
                                                  )       NO. 5:19-CV-00506-MAS
  v.                                              )
                                                  )            JUDGMENT
  ANDREW SAUL,                                    )
  Commissioner of Social Security,                )
                                                  )
                                                  )
         Defendant.                               )

                                    *** *** *** ***
       Consistent with the contemporaneously entered Opinion & Order resolving the summary

judgment cross-motions in this case, the Court ORDERS and ADJUDGES as follows:

   1. The Court REVERSES the underlying agency decision;

   2. The Court REMANDS this matter for further administrative proceedings pursuant to

       Sentence Four of 42 U.S.C. § 405(g); and

   3. The Court STRIKES this matter from its active docket.

       This the 21st day of January, 2021.
